Case: 14-1231    Document: 4     Page: 1   Filed: 03/13/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  DUSTI KELLY-FLEMING, JOHN FLEMING, AND
               TECLARC, INC.,
             Plaintiffs-Appellants,

                            v.

            THE CITY OF SELMA, TEXAS,
                 Defendant-Appellee.
               ______________________

                       2014-1231
                 ______________________

   Appeal from the United States District Court for the
Western District of Texas in No. 5:10-cv-00675-XR, Judge
Xavier Rodriguez.
                 ______________________

                       PER CURIAM.
                        ORDER
    The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Fifth Circuit.
    This is an appeal of an action asserting violation of
the plaintiffs’ rights under Title II of the Americans with
Disabilities Act, 42 U.S.C. § 12131 et seq.
   This court is a court of limited jurisdiction, which does
not appear to include jurisdiction in this matter.
Case: 14-1231        Document: 4     Page: 2   Filed: 03/13/2014



2                    KELLY-FLEMING   v. THE CITY OF SELMA, TEXAS



28 U.S.C. § 1295. Rather, it appears the proper forum
would be the United States Court of Appeals for the Fifth
Circuit.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The parties are directed to respond within 21 days
of the date of filing of this order, as to why this appeal
should not be transferred to the United States Court of
Appeals for the Fifth Circuit.
    (2) The briefing schedule is stayed.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
s25